Van Voorhis, Burke and Scileppi, JJ.
(concurring). The court has decided that a confession concededly voluntary in fact is inadmissible even though obtained from the defendant during a period of legal detention because counsel was denied access by the police during the taking of the statement.
Judge Van Voorhis and Judge Burke have stated our contrary views in People v. Donovan and Mencher (13 N Y 2d 148) and are now joining the decision to reverse. We call attention to the fact that we do so only because we are bound by the decision in People v. Donovan and Mencher {supra).
Chief Judge Desmond and Judges Dye and Fuld concur with Judge Bergan ; Judges Van Voorhis, Burke and Scileppi concur in a separate memorandum.
Judgment reversed, etc.